Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s remarks filed on 2/24/2021 have been considered by the Examiner.
	Claims 1, 10, and 14 have been amended. Claims 15-16 were previously canceled. No new claims are added. Claims 1-14 and 17-20 are pending in the present application and an action on the merits follows.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 1, 6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tolvanen (U.S. Patent Application Publication No. 20150199744) in view of, Tavakol (U.S. Patent Application Publication No. 20110191122), Naidoo (U.S. Patent No. 6629136), and Silverthorne (U.S. Patent Application Publication No. 20070288502).
Regarding claim 1, Tolvanen teaches a method of providing patient/provider information to be used for a medical visual referral tool, the method being carried out by one or more servers, wherein the one or more servers comprises at least one database stored on a computer-readable memory, wherein each of the servers comprises one or more electronic computing machines, wherein the electronic computing machines each comprise a processor [P 24, 214] (Tolvanen teaches a system comprising a computer processor, computer readable medium, one or more database, and that communication may be performed via a server) and wherein the method comprises:
(a) obtaining electronically encoded data from one or more data sources, wherein the electronically encoded data comprises information pertaining to a patient and/or a medical provider [P 25, 36-37] (Tolvanen teaches obtaining sample data from the plurality of sources, this data containing information about a caregiver, care seeker, medical facility, etc.; Tolvanen also teaches that the data may be in various format for file types (.txt, .csv, etc.), and thus is interpreted as electronically encoded); 
 (b) preparing the data for standardized entry into one or more of the databases using the processor of at least one of the electronic computing machines [P 59, 218] (Tolvanen teaches that data may be preprocessed in order to standardize data, and that all methods disclosed may be performed with a computer system including one or more processors); 
(c) storing the standardized data into the one or more databases [P 57-59] (Tolvanen teaches storing formatted data in a structured database or in a master database, it can be assumed that formatted data includes the standardized data in P 59); 
wherein the patient/provider information includes an indication of a location corresponding to a residence of the patient [P 36-37] (Tolvanen teaches that the patient/provider information obtained above may include a home address of the patient), and 
wherein at least some of the patient/provider information is to be visually represented as a part of a graphical user interface (GUI) at the client machine and displayed on an electronic geographical map of the GUI [Fig. 10, P 199] (Tolvanen discloses a GUI displaying potential caregivers and their locations, which can be seen in Fig. 10 as a map displaying the user’s options as A, B, C, etc.); -2-U.S.S.N. 15/248,709February 24, 2021 
wherein the medical visual referral tool is configured to: 
receive the indication of the location corresponding to the residence of the patient from the one or more servers [P 36-37, 214] (Tolvanen teaches receiving patient and provider information, which includes patent address, from the data sources, and that communication within the system may be performed via a server); 
Tolvanen may not explicitly teach:
display a plurality of graphical provider indicators over the electronic geographical map, wherein each of the plurality of graphical provider indicators are provided at a location corresponding to a location of a healthcare provider; 
in response to receiving a selection of one of the graphical provider indicators, display a referral link that is selectable by the user through use of the GUI; and 
in response to the referral link being is-selected by the user, trigger a referral function that generates an electronic referral message that is to be provided to the healthcare provider associated with the selected graphical provider indicator and that causes at least part of a referral process to be carried out including providing the electronic referral message to the healthcare.
However, Tavakol teaches:
display a plurality of graphical provider indicators over the electronic geographical map, wherein each of the plurality of graphical provider indicators are provided at a location corresponding to a location of a healthcare provider [Fig. 3, P 175] (Tavakol teaches a GUI map with markers representing providers); 
in response to receiving a selection of one of the graphical provider indicators, display a referral link that is selectable by the user through use of the GUI [Fig. 6, P 180-181] (Tavakol teaches that is response to selection of a provider, the GUI displays a booking button 114, which is interpreted as a referral link); and 
in response to the referral link being is-selected by the user, trigger a referral function that generates an electronic referral message that is to be provided to the healthcare provider associated with the selected graphical provider indicator and that causes at least part of a referral process to be carried out including providing the electronic referral message to the healthcare provider [P 69-75, 171, 180-181] (Tavakol teaches that in response to selection of a provider via the booking button, which is interpreted as the referral link, a notification is sent to the referred-to provider, the notification including patient information).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Method and apparatus for managing physician referrals as taught by Tavakol with System for clustering and aggregating data from multiple sources taught by Tolvanen with the motivation of increasing efficiency of healthcare workflows and improving patient care while reducing administrative costs and probability of errors in patient care [Tavakol P 17].
Tolvanen and Tavakol may not explicitly teach:
(d) receiving a client request for access to the medical visual referral tool from an electronic client computing machine via an inter-connected electronic data network; 
(e) resolving the client request to a user; 
(f) processing the client request by querying the at least one database for patient/provider information pertaining to a patient of the user, using a visual selection referral application installed on one or more of the electronic computing machines; and 
(g) sending a response to the electronic client computing machine over the inter- connected electronic data network, wherein the response includes the patient/provider information in a form that is usable for the medical visual referral tool, 
and are selectable by the user through use of the GUI 
However, Naidoo teaches:
(d) receiving a client request for access to the medical visual referral tool from an electronic client computing machine via an inter-connected electronic data network [Col 8 L 1-59, Fig. 3] (Naidoo teaches users logging in to the system in order to access data; logging is being interpreted as a request for access); 
(e) resolving the client request to a user [Col 8 L 60-65, Fig. 3] (Naidoo teaches verifying that a user’s log in credentials are corrected, and if so, providing the user with access); 
(f) processing the client request by querying the at least one database for patient/provider information pertaining to a patient of the user, using a visual selection referral application installed on one or more of the electronic computing machines [Col 9 L 32-49, Col 10 L 28-42, Col 12 L 13-21] (Naidoo teaches retrieving stored information regarding the user’s geographic location after a user logs in and using this information to query a content database; Naidoo also teaches that the disclosed system may be implemented as any browser or software, which would include a “visual selection referral application installed on one or more electronic computing machines”); and 
(g) sending a response to the electronic client computing machine over the inter- connected electronic data network, wherein the response includes the patient/provider information in a form that is usable for the medical visual referral tool [Col 11 L 64-67] (Naidoo teaches providing requested information to the user via communications device 400), 
and are selectable by the user through use of the GUI [Col 12 L 51-55] (Naidoo teaches that users may click on displayed markers)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the system and method for providing geographically-related content over a network as taught by Naidoo with the method taught by the Tolvanen and Tavakol with the motivation of providing an improved system and method for seamlessly delivering content correspond to a users’ local geographic areas based on a user’s actual location [Naidoo Col 2 L 21-41].
Tolvanen, Tavakol, and Naidoo may not explicitly teach:
display a graphical icon over the electronic geographical map at the location corresponding to the a-residence of the a-patient; 
However, Silverthorne teaches:
display a graphical icon over the electronic geographical map at the location corresponding to the a-residence of the a-patient [P 50, Fig. 3A] (Silverthorne teaches a GUI displaying a house icon representing a client address); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for comparing, retrieving, and reporting data as taught by Silverthorne with the method taught by Tolvanen, Tavakol, and Naidoo with the motivation of displaying a patient’s home address to better demonstrate distance to the displayed providers, thereby improving user-friendliness and making it easier for the user to view what is near them.
Regarding claim 6, Tolvanen, Tavakol, Naidoo, and Silverthorne teach the method of claim 1, wherein the preparing step further comprises analyzing the obtained electronically encoded data to determine one or more performance metrics of one or more providers [P 141-142] (Tolvanen teaches a quality aggregator and a rating aggregator for determining an overall rating for healthcare providers). 
Regarding claim 8, Tolvanen, Tavakol, Naidoo, and Silverthorne teach the method of claim 1, wherein at least one of the data sources comprise non-volatile computer-readable memory medium which may be locally connected to the one or more servers [P 27-28, P 282-283] (Tavakol teaches computer storing a database, and that the computer is executed via a non-volatile computer-readable medium such as a ROM or CDROM). 
Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, and Silverthorne is discussed above for claim 1 and is incorporated herein. 
Regarding claim 9, Tolvanen, Tavakol, Naidoo, and Silverthorne teach the method of claim 1, wherein at least one of the data sources is co-located at the same geographic location as at least one of the servers [Fig. 1, Col 7 L 42-55] (Naidoo teaches databases, which serve as data sources, connected to a server through a Local Area Network). 
Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, and Silverthorne is discussed above for claim 1 and is incorporated herein. 
Regarding claim 10, the claim is analogous to claim 1, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. See Tavakol P 27-28, P 282-283 and the above rejection for claim 8 for at least one database stored on a non-volatile computer-readable memory.
Regarding claim 12, Tolvanen, Tavakol, Naidoo, and Silverthorne teach the medical visual referral system of claim 10, wherein the one or more servers includes at least two servers, and the at least two servers are co-located at the same geographic location [Fig. 1, Col 7 L 42-65] (Naidoo teaches 
Obviousness for combining the teaching of Tolvanen, Tavakol, Naidoo, and Silverthorne is discussed above for claim 1 and is incorporated herein. 
Regarding claim 13, Tolvanen, Tavakol, Naidoo, and Silverthorne teach 20the medical visual referral system of claim 10, wherein at least one of the servers are co-located at the same geographic location as the at least one database [Fig. 1, Col 7 L 42-55] (Naidoo teaches databases, which serve as data sources, connected to a server through a Local Area Network). 
Obviousness for combining the teaching of Tolvanen, Tavakol, Naidoo, and Silverthorne is discussed above for claim 1 and is incorporated herein. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tolvanen (U.S. Patent Application Publication No. 20150199744) in view of, Tavakol (U.S. Patent Application Publication No. 20110191122), Naidoo (U.S. Patent No. 6629136), and Silverthorne (U.S. Patent Application Publication No. 20070288502) as applied to claim 1 above, and further in view of Carro (U.S. Patient No. 7007228).
Regarding claim 2, Tolvanen, Tavakol, Naidoo, and Silverthorne may not explicitly teach the method of claim 1, wherein the obtaining step further comprises locating the one or more data sources.
However, Carro teaches the method of claim 1, wherein the obtaining step further comprises locating the one or more data sources [Col 6 L 32-25, Col 9 L 5-21] (Carro teaches creating a map by retrieving data from sources via URLs from the Web). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include electronically encoded data as taught by Carro within the method taught by the Tolvanen, Tavakol, Naidoo, and Silverthorne with the motivation of developing better systems to enable people to identify and locate resources or services without complex queries [Carro Col 3 L 31-45]. 
Regarding claim 3, Tolvanen, Tavakol, Naidoo, Silverthorne, and Carro teach the method of claim 2, wherein one or more uniform resource locators (URLs) are used to locate the one or more data sources [Col 6 L 32-25, Col 9 L 5-21] (Carro teaches creating a map by retrieving data from sources via URLs from the Web). 
Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, Silverthorne, and Carro is discussed above for claim 2 and is incorporated herein. 
Regarding claim 4, Tolvanen, Tavakol, Naidoo, and Silverthorne may not explicitly teach the method of claim 1, wherein the obtaining step further comprises, subsequently after locating the one or more data sources, downloading the data from the one or more data sources
However, Carro teaches the method of claim 1, wherein the obtaining step further comprises, subsequently after locating the one or more data sources, downloading the data from the one or more data sources [Col 6 L 32-25, Col 9 L 5-21] (As mentioned above for claim 3, Carro teaches locating data using URLs; Carro also teaches compiling retrieved information into a table for later querying; Downloading information is inherent to the retrieval and storage of data from data sources, and therefore this limitation is also taught by Carro). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include electronically encoded data as taught by Carro within the method taught by the Tolvanen, Tavakol, Naidoo, and Silverthorne with the motivation of developing better systems to enable people to identify and locate resources or services without complex queries [Carro Col 3 L 31-45]. 
Regarding claim 5, Tolvanen, Tavakol, Naidoo, Silverthorne, and Carro teach the method of claim 4, wherein a download request is sent to the one or more located data sources and, in response to the download request, downloading the data from the one or more data sources [Col 9 L 5-21, Col 4 L 4-7] (As mentioned above for claim 4, Carro teaches locating and, inherently, downloading data from data 
Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, Silverthorne, and Carro is discussed above for claim 4 and is incorporated herein. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tolvanen (U.S. Patent Application Publication No. 20150199744) in view of, Tavakol (U.S. Patent Application Publication No. 20110191122), Naidoo (U.S. Patent No. 6629136), and Silverthorne (U.S. Patent Application Publication No. 20070288502) as applied to claim 1 above, and further in view of Kreitler (U.S. Patent Application Publication No. 20060026170).
Regarding claim 7, Tolvanen, Tavakol, Naidoo, and Silverthorne teach all the limitations of claim 1. Tolvanen also teaches the method of claim 1, wherein the patient/provider information comprises a quality score associated with a provider and a geographic location [P 37] (Tolvanen teaches that data provided by data sources may include ratings as well as address and geographic regions).
Tolvanen, Tavakol, Naidoo, and Silverthorne may not explicitly teach:
wherein the quality score is reflected on the electronic geographic map at the geographic location.
However, Kreitler teaches:
wherein the quality score is reflected on the electronic geographic map at the geographic location [Fig. 11, P 62] (Kreitler teaches location icons on a map that when hovered over display information about the location, i.e. ratings for a restaurant; this system can be applied to the health provider rating taught by Tolvanen). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include displaying a score on a map taught by Kreitler with the method of providing patient/provider 
Regarding claim 11, the claim is analogous to claim 7, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7. 

Claims 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tolvanen (U.S. Patent Application Publication No. 20150199744) in view of Tavakol (U.S. Patent Application Publication No. 20110191122), Naidoo (U.S. Patent No. 6629136), Silverthorne (U.S. Patent Application Publication No. 20070288502), and Kreitler (U.S. Patent Application Publication No. 20060026170).
Regarding claim 14, Tolvanen teaches a method of providing patient/provider information to be used for a medical visual referral tool, the method being carried out by one or more servers, wherein the one or more servers comprises at least one database stored on a computer-readable memory, wherein each of the servers comprises one or more electronic computing machines, wherein the electronic computing machines each comprise a processor [P 24, 214] (Tolvanen teaches a system comprising a computer processor, computer readable medium, one or more database, and that communication may be performed via a server); wherein the method comprises:
(a) obtaining electronically encoded data from one or more data sources, wherein the electronically encoded data comprises information pertaining to a patient and/or a medical provider [P 25, 36-37] (Tolvanen teaches obtaining sample data from the plurality of sources, this data containing information about a caregiver, care seeker, medical facility, etc.; Tolvanen also teaches that the data may be in various format for file types (.txt, .csv, etc.), and thus is interpreted as electronically encoded); 
 (b) preparing the data for standardized entry into one or more of the databases using the processor of at least one of the electronic computing machines [P 59, 218] (Tolvanen teaches that data may be preprocessed in order to standardize data, and that all methods disclosed may be performed with a computer system including one or more processors); 
(c) storing the standardized data into the one or more databases [P 57-59] (Tolvanen teaches storing formatted data in a structured database or in a master database, it can be assumed that formatted data includes the standardized data in P 59); 
wherein the patient/provider information includes an indication of a location corresponding to a residence of the patient [P 36-37] (Tolvanen teaches that the patient/provider information obtained above may include a home address of the patient), and 
wherein at least some of the patient/provider information is to be visually represented as a part of a graphical user interface (GUI) at the client machine and displayed on an electronic geographical map of the GUI [Fig. 10, P 199] (Tolvanen discloses a GUI displaying potential caregivers and their locations, which can be seen in Fig. 10 as a map displaying the user’s options as A, B, C, etc.); -2-U.S.S.N. 15/248,709February 24, 2021 
wherein the medical visual referral tool is configured to: 
receive the indication of the location corresponding to the residence of the patient from the one or more servers [P 36-37, 214] (Tolvanen teaches receiving patient and provider information from the data sources, and that communication within the system may be performed via a server); 
Tolvanen may not explicitly teach:
display a plurality of graphical provider indicators over the electronic geographical map, wherein each of the plurality of graphical provider indicators are provided at a location corresponding to a location of a healthcare provider; 
in response to receiving a selection of one of the graphical provider indicators, display a referral link that is selectable by the user through use of the GUI; and 
in response to the referral link being is-selected by the user, trigger a referral function that generates an electronic referral message that is to be provided to the healthcare provider associated with the selected graphical provider indicator and that causes at least part of a referral process to be carried out including providing the electronic referral message to the healthcare.
However, Tavakol teaches:
display a plurality of graphical provider indicators over the electronic geographical map, wherein each of the plurality of graphical provider indicators are provided at a location corresponding to a location of a healthcare provider [Fig. 3, P 175] (Tavakol teaches a GUI map with markers representing providers); 
in response to receiving a selection of one of the graphical provider indicators, display a referral link that is selectable by the user through use of the GUI [Fig. 6, P 180-181] (Tavakol teaches that is response to selection of a provider, the GUI displays a booking button 114, which is interpreted as a referral link); and 
in response to the referral link being is-selected by the user, trigger a referral function that generates an electronic referral message that is to be provided to the healthcare provider associated with the selected graphical provider indicator and that causes at least part of a referral process to be carried out including providing the electronic referral message to the healthcare provider [P 69-75, 171, 180-181] (Tavakol teaches that in response to selection of a provider via the booking button, which is interpreted as the referral link, a notification is sent to the referred-to provider, the notification including patient information).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include [1] as taught by [2] with [3] taught by [4] with the motivation of [5] [6].
Tolvanen and Tavakol may not explicitly teach:
(d) receiving a client request for access to the medical visual referral tool from an electronic client computing machine via an inter-connected electronic data network; 
(e) resolving the client request to a user; 
(f) processing the client request by querying the at least one database for patient/provider information pertaining to a patient of the user, using a visual selection referral application installed on one or more of the electronic computing machines; and 
(g) sending a response to the electronic client computing machine over the inter- connected electronic data network, wherein the response includes the patient/provider information in a form that is usable for the medical visual referral tool, 
and are selectable by the user through use of the GUI 
However, Naidoo teaches:
(d) receiving a client request for access to the medical visual referral tool from an electronic client computing machine via an inter-connected electronic data network [Col 8 L 1-59, Fig. 3] (Naidoo teaches users logging in to the system in order to access data; logging is being interpreted as a request for access); 
(e) resolving the client request to a user [Col 8 L 60-65, Fig. 3] (Naidoo teaches verifying that a user’s log in credentials are corrected, and if so, providing the user with access); 
(f) processing the client request by querying the at least one database for patient/provider information pertaining to a patient of the user, using a visual selection referral application installed on one or more of the electronic computing machines [Col 9 L 32-49, Col 10 L 28-42, Col 12 L 13-21] (Naidoo teaches retrieving stored information regarding the user’s geographic location after a user logs in and using this information to query a content database; Naidoo also teaches that the disclosed system may be implemented as any browser or software, which would include a “visual selection referral application installed on one or more electronic computing machines”); and 
(g) sending a response to the electronic client computing machine over the inter- connected electronic data network, wherein the response includes the patient/provider information in a form that is usable for the medical visual referral tool [Col 11 L 64-67] (Naidoo teaches providing requested information to the user via communications device 400), 
and are selectable by the user through use of the GUI [Col 12 L 51-55] (Naidoo teaches that users may click on displayed markers)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the system and method for providing geographically-related content over a network as taught by Naidoo with the method taught by the Tolvanen and Tavakol with the motivation of providing an improved system and method for seamlessly delivering content correspond to a users’ local geographic areas based on a user’s actual location [Naidoo Col 2 L 21-41].
Tolvanen, Tavakol, and Naidoo may not explicitly teach:
display a graphical icon over the electronic geographical map at the location corresponding to the a-residence of the a-patient; 
However, Silverthorne teaches:
display a graphical icon over the electronic geographical map at the location corresponding to the a-residence of the a-patient [P 50, Fig. 3A] (Silverthorne teaches a GUI displaying a house icon representing a client address); 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for comparing, retrieving, and reporting data as taught by Silverthorne with the method taught by Tolvanen, Tavakol, and Naidoo with the motivation of displaying a patient’s home address to better demonstrate distance to the displayed providers, thereby improving user-friendliness and making it easier for the user to view what is near them.
Tolvanen, Tavakol, Naidoo, and Silverthorne may not explicitly teach:
for each of the plurality of healthcare providers, display a graphical provider indicator over the electronic geographical map at the geographic location, wherein the graphical provider indicator conveys the quality score for the healthcare provider
However, Kreitler teaches:
for each of the plurality of healthcare providers, display a graphical provider indicator over the electronic geographical map at the geographic location, wherein the graphical provider indicator conveys the quality score for the healthcare provider [Fig. 11, P 62] (Kreitler teaches location icons on a map that when hovered over display information about the location, i.e. ratings for a restaurant; this system can be applied to the health provider rating taught by Tolvanen)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include displaying a score on a map taught by Kreitler with the method taught by the Tolvanen, Tavakol, Naidoo, and Silverthorne with the motivation of providing an improved system for presenting location information in response to a user’s query in that this concept prevents users from having to use a look-up table or legend in order to obtain information regarding the location [Kreitler P 4-5]. 
Regarding claim 17, Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler the method of claim 14, wherein each of the graphical provider indicators are selectable by the medical provider user [Col 12 L 51-55] (Naidoo teaches that users may click on displayed markers).  
	Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler is discussed above for claim 14 and is incorporated herein. 
	Regarding claim 18, Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler teach the method of claim 17, wherein the information pertaining to the plurality of healthcare providers further includes additional information for each of the plurality of healthcare providers, wherein the additional information includes a cost of services or cost rating, an in-network indicator, and/or a patient satisfaction rating [Claim 15, P 26, 37] (Tolvanen teaches that data provided by data sources may , and 
	wherein the medical visual referral tool is further configured to display the additional information at the geographic location for each of the plurality of healthcare providers [Fig. 11, P 62] (Kreitler teaches location icons on a map that when hovered over display information about the location, i.e. ratings for a restaurant; this system can be applied to the health provider rating taught by Tolvanen).  
	Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler is discussed above for claim 14 and is incorporated herein. 
	Regarding claim 19, Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler teach the method of claim 18, wherein the medical visual referral tool is a web application that is carried out using an Internet browser, and wherein the electronic geographic map is provided as a part of a third-party application programming interface (API) [P 27, 33] (Tolvanen teaches accepting data through the use of an API; the data may include map/geographical data).  
Regarding claim 20, Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler teach the method of claim 14, wherein the electronic referral message is sent after a selection of the healthcare provider from the plurality of healthcare providers is made by the medical provider user and after the medical provider user selects the referral link [P 101] (Silverthorne teaches automatically sending referral email notifications to a selected medical provider in response to an user entering client information for referrals as mentioned for the in response to limitation above).
Obviousness for combining the teachings of Tolvanen, Tavakol, Naidoo, Silverthorne, and Kreitler is discussed above for claim 14 and is incorporated herein.


Response to Arguments
	Applicant’s arguments filed on 2/24/2021 have been fully considered. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 2/24/2021.

35 U.S.C. 103 Arguments
1.	Regarding Applicant’s arguments addressing limitations newly added to the independent claims, [Applicant Remarks Pg. 10-11], Examiner respectfully submits that previously referenced Tolvanen is relied on to teach the discussed limitations. Specifically, Tolvanen teaches receiving patient and provider information, including a home address of the patient, from the data sources, and that communication within the system may be performed via a server [P 36-37, 214].
2.	Regarding Applicant’s arguments addressing Silverthorne’s inability to teach the in response limitations [Applicant Remarks Pg. 11-2], Examiner respectfully submits that, in light of the present amendments, Silverthorne is no longer relied upon to teach the discussed limitation. Examiner now relies on Tavakol (U.S. Patent Application Publication No. 20110191122) which teaches that in response to selection of a provider via the booking button, which is interpreted as the referral link, a notification is sent to the referred-to provider, the notification including patient information [P 69-75, 171, 180-181]. Thus, Applicant Remarks regarding Silverthorne are moot.
	It is for at least the reasons discussed above that the independent claims, and well as their corresponding dependent claims, remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park (U.S. Patent Application Publication No. 20120096023) teaches a systems and method for generating a map of nearby pharmacies.
Menon (U.S. Patent Application Publication No. 20160147953) teaches systems and methods for generating a map with performance indicators for physicians.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/R.F.D./Examiner, Art Unit 3626                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626